Exhibit Superior Industries Reports Financial Results for the Second Quarter of 2008 VAN NUYS, CALIFORNIA August 7, 2008 Superior Industries International, Inc. (NYSE:SUP) announced today that net income for the second quarter of 2008 increased to $0.19 per diluted share compared to net income of $0.12 per diluted share for the second quarter of 2007, despite lower revenues and unit wheel shipments. Approximately half of the decrease in unit wheel shipments for this year's second quarter versus prior year reflected the impact of the American Axle strike on shipments to GM, with the remainder due to production decreases made by our major customers.Several factors, which are quantified below, offset the impact of the reduced wheel shipments on Superior's income for this year's second quarter, including the favorable results of the Company's semi-annual physical inventory, higher tooling reimbursement revenues, and a reduction in losses on imported wheels from Superior’s joint venture in Hungary compared to a year ago.These factors cannot be expected to recur in subsequent quarters. "Superior continues to benefit from our initiatives to reduce costs and enhance efficiency.Significant challenges remain, however, as we and our OEM customers confront a weak economy and record high fuel prices that have reduced automobile demand, especially for SUVs and light trucks.We are assessing a variety of additional cost-reduction initiatives required to adapt to these business conditions, which we expect will continue for the foreseeable future.We are seeing an immediate production shift to smaller vehicles and the impact to our traditional light truck/passenger car mix will require various actions to balance our cost structure appropriately.We expect to finalize our strategic plans in the very near future," said Chairman, CEO, and President Steven Borick. Second
